Val Verde County, et




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 27, 2014

                                     No. 04-14-00529-CV

                 THE UNKNOWN HEIRS OF C R DELK, Deceased, et al.,
                                 Appellants

                                               v.

                                VAL VERDE COUNTY, et al,
                                       Appellees

                From the 83rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 25395
                               Robert Cadena, Judge Presiding


                                        ORDER
        Appellant’s brief was due to be filed by October 20, 2014. Neither the brief nor a motion
for extension of time has been filed. It is therefore ORDERED that appellant show cause in
writing within fifteen days from the date of this order why this appeal should not be dismissed
for want of prosecution. TEX. R. APP. P. 38.8(a).


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court